Name: Commission Regulation (EEC) No 1621/88 of 10 June 1988 on the supply of skimmed milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 88 Official Journal of the European Communities No L 145/ 19 COMMISSION REGULATION (EEC) No 1621/88 of 10 June 1988 on the supply of skimmed milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementating rules for Regula ­ tion (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organi ­ zations , eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to UNHCR 260 tonnes of skimmed milk powder to be supplied ; ¢ Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. ' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 3 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 145/20 Official Journal of the European Communities 11 / 6. 88 ANNEX LOT A 1 . Operation No ('): 294/88  Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : UNHCR 4. Representative of the recipient (3) (6) : UNHCR, Nico House, PO Box 2274, Blantyre, Malawi 5. Place or country of destination : Malawi 6 . Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.1.B.1  I.1.B.3) 8 . Total quantity : 110 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, page 5 (I.l.B.4.2) Supplementary markings on the packaging : 'ACTION No 294/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR / ASSISTANCE PROGRAMME FOR REFUGEES IN MALAWI / FOR FREE DISTRIBUTION / BLANTYRE' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : Free at destination  Blantyre 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2 to 17 July 1988 18 . Deadline for the supply : 11 September 1988 19. Procedure for determining die costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 27 June 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 July 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 to 31 July 1988 (c) deadline for the supply : 4 October 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : refund applicable on 29 April 1 988 fixed by Regulation (EEC) No 1153/88 (OJ No L 108 , 29. 4. 1988 , p. 54). 11 . 6 . 88 Official Journal of the European Communities No L 145/21 LOT B 1 . Operation No ('): 293/88  Commission Decision of 19 March 1987 2. Programme : 1987 3 . Recipient : UNHCR 4. Representative of the recipient (3) (6) : The UNHCR Representative, Branch Office in Swaziland, Shell House, Mountain Inn Area, Mbabane, Swaziland 5. Place or country of destination : Swaziland 6. Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) : See Official Journal of the European Communities No C 216 of 14 August 1987, page 4 (I.1.B.1 to I.1.B.3) 8 . Total quantity : 150 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kg See Official Journal of the European Communities No C 216 of 14 August 1987, page 5 (I.l.B.4.2) Supplementary markings on the packaging : 'ACTION No 293/88 / DSM VITAMINIZED / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR / ASSISTANCE PROGRAMME FOR REFUGEES IN SWAZILAND / FOR FREE DISTRIBUTION' and see Official Journal of the European Communities No C 216 of 14 August 1987, page 6 (I.1.B.5) 1 1 . Method of mobilization : Community market. The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : Free at destination  Malindza 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : UNHCR Refugees Reception Center 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2 to 17 July 1988 18 . Deadline for the supply : 11 September 1988 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 27 June 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 11 July 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 to 31 July 1988 (c) deadline for the supply : 4 October 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Brussels ; telex AGREC 22037 B. 25. Refund payable on request by the successful tenderer ^ : refund applicable on 29 April 1988 fixed by Regulation (EEC) No 1153/88 (OJ No L 108, 29. 4. 1988 , p. 54). No L 145/22 Official Journal of the European Communities 11 . 6 . 88 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. 0 Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) Once the successfull tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment, and the details of period, rate and other circumstances concerning shipment.